This cause came on for further consideration upon the filing on July 26,1999, of an application for reinstatement and application for termination of probation by respondent Michael L. Mogul, a.k.a: Michael Lott Mogul, Attorney Registration No. 0003688, last known business address in Youngstown, Ohio.
On August 13, 1997, this court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year, during which time he was on probation. The court also ordered that the final nine months of his one-year suspension would be stayed, on condition. Upon consideration thereof, the court finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Michael L. Mogul, a.k.a. Michael Lott Mogul, be and hereby is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
*1248For earlier case, see Mahoning Cty. Bar Assn. v. Mogul (1997), 79 Ohio St.3d 369, 681 N.E.2d 1331.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.